EXHIBIT 10.1

March 29, 2007







Jim Platt, Vice President

Sports Immortals

6830 N. Federal Hwy

Boca Raton, FL 33487







Dear Mr. Platt,




Sports Immortals (“SI”) and Zeros & Ones, Inc. (“Z&O”) intend to enter into a
joint venture to create a web portal that showcases SI’s extensive library of
sports memorabilia (the “SI Collection”).  The SI Collection celebrates the
accomplishments of famous sports legends and includes over one million mementos,
such as autographed balls and equipment.  The joint venture portal will offer
for sale various replicas of items in the SI Collection and other merchandise.
 All revenues from operation of the portal shall be earned by the joint venture
and, after deduction of expenses, split 60/40 between SI and Z&O, in accordance
with their ownership percentages in the joint venture (subject to any dilution
as a result of sales of equity to outside investors).  Z&O will contribute
rights to all of its relevant technology for the joint venture at no additional
cost.  Except as provided in the following sentence, the operations of the joint
venture will be the sole “Online” showcase for the SI Collection, and once the
web site is operational, the current Sports Immortals web site will become the
URL for the portal.   Notwithstanding the preceding sentence, it is expected
that Sports Immortals will potentially develop and operate other projects
including, but not limited to a traveling exposition and Sports Immortals Museum
Complex.  Z&O will have first right of refusal to be a technology partner for
these other operations.

The joint venture will be owned 60% by SI and 40% by Z&O (subject to pro rata
dilution in the event of sale of equity to third parties to provide funding).
 In addition, Z&O will grant 1,000,000 shares of Z&O common stock to SI. Of
these shares, 500,000 will be granted at the signing of the definitive legal
documents, and the other 500,000 shares will be granted when the joint venture
is launched.  The joint venture will raise such additional operating funds as it
needs; neither SI nor Z&O shall be required to commit any capital funding to the
venture (other than a nominal amount for purchase of founders’ stock).   

The initial Board of Directors for the joint venture will have 5 members, 2
members designated by SI, 2 members designated by Z&O and the last member to be
unanimously agreed upon by SI and Z&O. The joint venture is expected to retain
Jim Platt, who is currently Vice President of SI, at $10,000 per month
compensation, when the joint venture has sufficiently raised initial funding and
the Board of Directors determines that it is appropriate to do so. The joint
venture will be based in Palo Alto, CA, but Mr. Platt will be permitted to work
from his current location in Boca Raton, FL.











Letter of Intent for Sports Immortals and Zeros & Ones Joint Venture

Page 1




--------------------------------------------------------------------------------

The parties wish to enter into this joint venture as soon as is practical and
ideally within the next 60 days. Both SI and Z&O will work in good faith towards
consummating this joint venture based on the terms stated above. Neither party
will publicly announce or disclose to a third party the terms of this letter or
the status of any such negotiations without consent of the other party.   It is
expected that the parties will jointly release an agreed form of announcement.
 Each party will bear its own costs and expenses, including legal counsel,
accountants, brokers, consultants, and other representatives used for the
transactions contemplated in this letter.







SPORTS IMMORTALS

ZEROS & ONES, INC.










By: /s/ Jim Platt

By: /s/ Dana Waldman

Jim Platt

Dana Waldman

Vice President

CEO








Letter of Intent for Sports Immortals and Zeros & Ones Joint Venture

Page 2


